         Case 1:19-cr-00131-PAE Document 677 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                    19-CR-131-03 (PAE)
                       -v-
                                                                          ORDER
 DWAYNE ANTHONY CONLEY,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Court appointed Samuel

Gregory, Esq., and Zachary Taylor, Esq., both members of the District’s CJA Panel, to represent

defendant Dwayne Anthony Conley. This appointment is effective, nunc pro tunc, to January

24, 2021.


       SO ORDERED.


                                                          PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: January 27, 2021
       New York, New York
